ACCEPTED
                                                                                           12-15-00195-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     10/20/2015 4:51:30 PM
                                                                                                 Pam Estes
                                                                                                    CLERK
                                 NO. 12-15-00195-CR


 STEVEN LAMON MOORE                        §    IN THE COURT OF APPEALS
                                           §                        FILED IN
 vs.                                       §                 12th
                                                TWELFTH JUDICIAL  COURT   OF APPEALS
                                                                    DISTRICT
                                                                  TYLER, TEXAS
                                           §
 STATE OF TEXAS                            §    TYLER, TEXAS 10/20/2015 4:51:30 PM
                                                                    PAM ESTES
                                                                      Clerk
                      MOTION TO RECALCULATE DATES
                     FOR FILING THE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 7th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State v. Steven Lamon Moore and numbered 007-

       0446-15.

3.     Appellant was convicted of Manufacture/Delivery of a Controlled Substance.

4.     Appellant was assessed a sentence of thirty-five (35) years confinement in the

       Texas Department of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on August 5, 2015.

6.     The Clerk's Record was filed on September 17, 2015; Jennifer Lowrance and

       Beverly Dixon’s Reporters’ Records were filed on September 30, 2015. At the

       time of this Motion, the Appellant has filed a Motion to Supplement with the

       Twelfth Court of Appeals requesting the Pre-Sentence Investigation Report.

       The Appellant’s brief is due November 2, 2015. However, this calculation was

       made prior to the needing the supplementation of the Clerk Record. Counsel

       requests the Court recalculate the brief deadline based on 30 days following the

       completion of the record in this case. TEX. R. APP. P. 38.6.

7.     Appellant requests that the Court grant this Motion and recalculate the
       deadline dates for filing the Appellant’s Brief and further relief as the Court

       may deem appropriate.


                                               Respectfully submitted,


                                               Law Office of James W. Huggler, Jr.
                                               100 E. Ferguson, Suite 805
                                               Tyler, Texas 75702
                                               Tel: (903) 593-2400
                                               Fax: (903) 593-3830



                                               By: /S/ James W. Huggler, Jr.
                                               James W. Huggler, Jr.
                                               State Bar No. 00795437
                                               Attorney for APPELLANT


                            CERTIFICATE OF SERVICE


       This is to certify that on October 20, 2015, a true and correct copy of the above

and foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing.



                                                /S/ James W. Huggler, Jr.
                                               James W. Huggler, Jr.